Citation Nr: 0302988	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  01-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for severe post-traumatic 
arthritis of the left knee, currently evaluated 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from September 1964 to June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


REMAND

The Board notes that, in June 2000, the Social Security 
Administration (SSA) granted the veteran SSA disability 
benefits, based solely on impairment due to his service-
connected left knee disability.  Although the Board 
recognizes that the criteria for SSA disability benefits are 
different from those for VA compensation benefits based on 
unemployability, the Board finds that that evidence, plus the 
statements made by the veteran in his notice of disagreement 
and substantive appeal reasonably raise the issue of his 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  That 
issue has not yet been considered by the RO.  

Moreover, considering the fact that the veteran's left knee 
disability is his only service-connected disability, the 
Board finds that the issue relating to a total disability 
rating is inextricably intertwined with the issue of an 
increased rating for his left knee disability.  In addition, 
because it has been more than two years since the veteran was 
last afforded a VA compensation examination and because that 
examiner did not comment on the effect the disability has on 
his ability to work, the Board believes that a current 
examination of his left knee, with consideration of the 
effect of that disability on his ability to work, is needed, 
prior to the RO's consideration of the total rating issue.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his service-connected 
left knee disability since July 2001.  
The RO should then request copies of the 
records of all treatment identified by 
the veteran.  All evidence received 
should be associated with the claims 
file.  

2.  After all requested records have been 
received, the RO should schedule the 
veteran for an orthopedic examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's left knee disability.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
left knee disability that develops on 
use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  Finally, the 
examiner should comment on the effect 
that the disability has on the veteran's 
ability to work.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for an 
increased rating for his left knee 
disability, with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the supplemental statement 
of the case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and they 
should be given an opportunity to 
respond.  In addition, the RO should 
consider the issue of the veteran's 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disability.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


